Title: James Madison to Edward Everett, 23 June 1835
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 23. 1835
                            
                        
                        
                        I have duly recd. your favour, postmarked the 9th. inst. containing your suggestion on the subject of my
                            manuscript papers. I am fully aware that these, as far as worthy of the public eye, could pass to it, under no editorial
                            auspices with greater advantages than under yours; and I have a just sensibility to the friendly dispositions, as far as
                            these could be properly indulged, with which the task would be executed. I must say, at the same time, that I consider
                            myself, not altogether unrestrained, from an acceptance of your proposal.
                        My papers consist first, of the proceedings & debates of the Federal Convention of 1787, as taken
                            down by me in an extent that will fill several volumes; and a like record of those of the Revoly. Congress whilst I was a
                            member, during very interesting periods, and which tho in a less extensive form, would fill another volume: secondly, of
                            voluminous correspondences, on subjects constitutional, political and narrative. These, though too often tinged with the
                            party spirit of the times and with confidential personalities, more fitted for oblivion than publicity, may derive value
                            from the consideration that they were written without a thought that they wd. ever find a way to the press; insomuch that on my
                            part at least, with very few exceptions, no copies were retained, and I now possess my letters only in the originals obtained
                            from my correspondents themselves, or from the legal holders of them: thirdly of detached views of miscellaneous subjects.
                        It gives me real pleasure to learn that such a mind and such a pen as yours, will be dedicated to such a
                            theme with such a scope as that which you meditate: and if the lamps to your historical pen, can be aided by my taper it
                            is probable that by whatever hand they may be lighted for public use, this will occur in time for yours.
                        I return as you desire the letter with which you favored me; & as I retain no copy of this, a
                            destruction of it which I request, will leave no reflected trace of the subject of our correspondence.
                        I regret that I was disappointed of the visit intended me, and beg you to be assured, that apart from any
                            special object I shall be gratified by any opportunity, during the short span of life before me, of expressing to you
                            under my own roof the high & cordial esteem, which I pray you in this mode to accept: clumsy as my crippled fingers
                            make it
                        
                        
                        
                            
                                James Madison
                            
                        
                    I thank you for the Copies of your Speech & of your Address. The narrow limits to which my reading is reduced
                            by my enfeebled condition & fading vision, have not yet permitted to enjoy the pleasure always promised by your
                            eloquent & instructive communications